As filed with the Securities and Exchange Commission on February 8, 2013 Registration No. 033-37959 Investment Company Act Registration No. 811-06221 SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933S Pre-Effective Amendment No.£ Post-Effective Amendment No.30S and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940S Amendment No.31S (Check appropriate box or boxes.) BRANDYWINE BLUE FUND, INC. (Exact Name of Registrant as Specified in Charter) P.O. Box 4166 Greenville, Delaware (Address of Principal Executive Offices) (Zip Code) (302) 656-3017 (Registrant’s Telephone Number, including Area Code) Copy to: Richard L. Teigen William F. D’Alonzo Foley & Lardner LLP P.O. Box 4166 777 East Wisconsin Avenue Greenville, Delaware19807 Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering:As soon as practicable after the Registration Statement becomes effective. It is proposed that this filing become effective (check appropriate box): Timmediately upon filing pursuant to paragraph (b) £on (date) pursuant to paragraph (b) £60 days after filing pursuant to paragraph (a) (1) £on (date) pursuant to paragraph (a) (1) £75 days after filing pursuant to paragraph (a) (2) £on (date) pursuant to paragraph (a) (2), of Rule 485 If appropriate, check the following box: £ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. This Post-Effective Amendment (“PEA”) No. 30 to the Registration Statement on FormN-1A of Brandywine Blue Fund, Inc. (the “Company”) hereby incorporates PartsA, B and C from the Company’s PEANo.29 on FormN-1A filed January 31, 2013.This PEANo.30 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEANo.29 to the Company’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Amended Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Amended Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Wilmington and State of Delaware on the8th day of February, 2013. BRANDYWINE BLUE FUND, INC. (Registrant) By: /s/ William F. D’Alonzo William F. D’Alonzo, President Pursuant to the requirements of the Securities Act of 1933, this Amended Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Name Title Date /s/ William F. D’Alonzo Principal Executive William F. D’Alonzo Officer and Director February 8, 2013 /s/ J. Gordon Kaiser* Principal Financial and February 8, 2013 J. Gordon Kaiser Accounting Officer /s/ Charles Quentin Sweeting Jackson* Director February 8, 2013 Charles Quentin Sweeting Jackson /s/ Stuart A. McFarland* Director February 8, 2013 Stuart A. McFarland /s/ Stephen M. Wynne* Director February 8, 2013 Stephen M. Wynne /s/ Thomas D Wren* Director February 8, 2013 Thomas D Wren /s/ James W. Zug* Director February 8, 2013 James W. Zug *By: /s/ William F. D’Alonzo William F. D’Alonzo Attorney-In Fact pursuant to Power of Attorney EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
